Citation Nr: 0303543	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  99-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability, characterized as osteochondritis 
dissecans.

(The issues of entitlement to service connection for 
arthritis of the right knee, both hands, wrists, and cervical 
and lumbar spine as secondary to service-connected 
osteochondritis dissecans of the left knee will be the 
subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
which granted entitlement to a 20 percent disability rating 
for osteochondritis dissecans of the left knee.  Secondary 
service connection for arthritis of the right knee, both 
hands, wrists, and cervical and lumbar spine was denied.  The 
veteran subsequently perfected this appeal.

The Board remanded this case in November 2000 for additional 
development.  The case has since returned to the Board.

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board is undertaking additional development on 
the issues of entitlement to service connection for arthritis 
of the right knee, both hands, wrists, and cervical and 
lumbar spine as secondary to service-connected 
osteochondritis dissecans of the left knee.  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's claim of entitlement to an increased evaluation 
for a left knee disability.

2.	The veteran's osteochondritis dissecans is manifested by 
no more than moderate subluxation and lateral instability.

3.	The veteran has x-ray findings of degenerative joint 
disease in the left knee, atrophy of the left leg, and 
pain on motion.  There is no evidence of ankylosis and VA 
examination in March 2001 and private examination in 
January 2002 revealed range of motion of the left knee 
from 0 degrees extension to 120 degrees of flexion.

4.	The veteran has not submitted objective evidence showing 
that his service-connected left knee disability requires 
frequent hospitalization or causes marked interference 
with employment beyond that contemplated in the schedular 
standards.  


CONCLUSIONS OF LAW

1.	The criteria for a rating greater than 20 percent for 
osteochondritis dissecans are not met.  38 C.F.R. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5258 (2002).

2.	The criteria for a separate 10 percent evaluation for left 
knee arthritis are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran was 
notified of the laws and regulations pertaining to an 
increased evaluation for his left knee disability in the 
August 1999 statement of the case (SOC), the April 2002 
supplemental statement of the case (SSOC) and the September 
2002 SSOC.  These documents advised the veteran of the 
evidence of record and of the reasons and bases for denial.  
The November 2000 Board remand asked the veteran to identify 
all sources of recent treatment and he was told that VA would 
assist in gathering pertinent evidence.  The March and 
September 2002 SSOC's also notified the veteran of the 
enactment of the VCAA and spelled out what evidence the 
veteran was required to submit and what evidence VA would 
gather.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted various private records and VA records 
have also been associated with the claims folder.  In 
November 2000, the veteran was requested to identify all 
sources of treatment and to furnish signed authorizations.  
The veteran submitted an authorization for Iberia Medical 
Center and these records were subsequently received.  In July 
2002, the veteran was informed that if he wanted VA to obtain 
records from the Dupois Natural Health Center that he should 
submit a signed authorization.  It does not appear that the 
requested authorization was provided.  

In keeping with the duty to assist, the veteran was provided 
VA examinations in December 1998 and March 2001, with 
addendum in June 2001.  The veteran contends that his 2001 VA 
examinations were inadequate.  The Board has reviewed the 
March and June 2001 examination reports and considers them 
adequate for rating purposes.  The reports contain pertinent 
findings related to the veteran's left knee.  The veteran 
also submitted a detailed examination report from a private 
physician.  As such, further examination with regard to the 
left knee is not necessary at this time.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran was originally service connected for a joint 
mouse (osteochondrosis) of the left knee in April 1956 and 
assigned a 20 percent evaluation effective February 9, 1956.  
A 100 percent evaluation was assigned from June 26, 1956 to 
August 12, 1956 and effective November 17, 1956 the 
evaluation was reduced to 10 percent.  In March 1999, the 
evaluation was increased to 20 percent effective January 22, 
1998.  The veteran contends that the current 20 percent 
evaluation does not adequately reflect the severity of his 
disability.

The veteran underwent a VA examination in December 1998.  He 
complained of pain, stiffness and his knee locking.  He takes 
Advil and a nutritional supplement.  He does not have 
crutches, braces, canes, or corrective shoes.  Physical 
examination revealed right knee angulation 0 to 100 degrees 
and on the left 0 to 98 degrees.  He had a negative varus and 
valgus stress, negative anterior and posterior drawers, 
negative Lachman, and a positive McMurrary on the left.  
Crepitus was noted bilaterally in the knees.  Assessment 
included osteochondritis dissecans in the left knee.  

A December 1998 statement from S. Dupois, R.Ph., Ph.D., 
F.A.C.N., Consultant Pharmacist and Nutritionist, reports 
that he has treated the veteran for approximately 10 years as 
a provider of adjuvant nutritional therapy.  The veteran 
finds it impossible to trust his knees to support him for 
prolonged periods and the left knee locks when he pivots.

The veteran underwent another VA examination in March 2001.  
Physical examination revealed that the veteran walks with a 
slightly unsteady gait with some limp on the left.  Range of 
motion of the right knee was from 0 degrees extension to 130 
degrees of flexion.  Left knee was from 0 degrees extension 
to 120 degrees flexion.  There was no evidence of gross 
laxity of either knee.  There was a median parapatellar scar 
over the left knee and some crepitation on range of motion of 
both knees.  X-rays revealed degenerative arthritis of both 
knees.  Diagnosis included degenerative arthritis of the left 
knee secondary to the osteochondrosis dissecans by history.  
The June 2001 examination report states the following:  

There is discomfort by motion.  There is 
excess fatigability, incoordination, 
weakness and limitation in activities to 
the service connected left knee.  The 
left knee has clinical and pathological 
evidence of arthritis and there is less 
motion in the left knee then in the right 
knee.  The motion of the left knee is 
from zero degree[s] extension to 120 
degrees of flexion....

In January 2002, the veteran underwent a private orthopedic 
evaluation at the Iberia Orthopedic Group.  Physical 
examination revealed range of motion of the left knee from 
full extension to about 120 degrees of flexion.  Greater 
flexion hurt his knee.  There was effusion of both knees, a 
little bit more on the left than the right.  There was 
atrophy in the entire left lower extremity.  The quadriceps 
measured 1 inch smaller on the left than the right and the 
calf measured 1/2 inch smaller on the left than the right.  The 
stability of both knees appeared good.  There was no anterior 
drawer, no medial or lateral laxity, but there was a very 
significant subluxation of the left patella laterally 
compared to the right and the examiner thought this may have 
something to do with the intra-articular pathology as well as 
the old surgical incision that he has on the medial side of 
his knee in the medial retinacular area.  Pain with range of 
motion of the left knee was noted and described as moderate.  
Impression included osteoarthritis in both knees and 
traumatic arthritis to a substantial degree with patellar 
subluxation in the left knee.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to the rating schedule, in March 1999 the RO 
evaluated the veteran's left knee disability under Diagnostic 
Codes 5010-5257.  Under Diagnostic Code 5257, other 
impairment of the knee is rated as follows: slight recurrent 
subluxation or lateral instability (10 percent); moderate 
recurrent subluxation or lateral instability (20 percent); 
and severe recurrent subluxation or lateral instability (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).

In the March 2002 SSOC, the RO evaluated the veteran's left 
knee disability analogous to Diagnostic Code 5258, which 
provides a 20 percent evaluation for cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain and 
effusion into the joint.  The highest evaluation available 
under this provision is 20 percent and therefore, an 
evaluation in excess of 20 percent is not available under 
this diagnostic code.  

As indicated, a 30 percent evaluation under Diagnostic Code 
5257 requires evidence of severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).  VA examination in 
December 1998 did not reflect the presence of subluxation or 
instability.  VA examination in March 2001 noted no evidence 
of gross laxity and did not comment on the absence or 
presence of subluxation.  Private orthopedic evaluation in 
January 2002 revealed no laxity or and did not mention 
subluxation of the knee, but noted a very significant 
subluxation of the left patella (kneecap).

On review of the record, the Board concludes that the above-
referenced medical findings do not more nearly approximate a 
knee impairment greater than moderate recurrent subluxation 
or lateral instability.  The left knee is apparently stable 
and the only mention of subluxation was by the private 
examiner, who suggested that the kneecap was significantly 
subluxed (freely movable) compared to the right kneecap.  
There is no showing that the knee itself exhibits significant 
subluxation.  Accordingly, a rating greater than 20 percent 
evaluation under Diagnostic Code 5257 is not warranted.  In 
making this determination, the Board notes that Diagnostic 
Code 5257 is not predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Therefore, 38 
C.F.R. §§ 4.40, 4.45 and 4.59 are not for consideration.  

Diagnostic Code 5256 (ankylosis of the knee) provides for an 
evaluation in excess of 20 ercent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2002).  There is no medical evidence of 
ankylosis and therefore, application of this provision is not 
appropriate.

VA's Office of General Counsel has determined that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (1997).  The General Counsel thereafter 
concluded that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under Diagnostic Codes 5260 or 5261 need not be compensable 
but must at least meet the criteria for a zero-percent 
rating.  A separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
See VAOPGCPREC 9-98 (1998).

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.)  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

The veteran has x-ray findings of degenerative arthritis in 
his left knee and therefore, is to be evaluated based on 
limitation of motion.  Under Diagnostic Code 5260, flexion 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees (10 percent); flexion limited 
to 30 degrees (20 percent); and flexion limited to 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).  Under Diagnostic Code 5261, extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees (10 percent); extension limited to 15 
degrees (20 percent); extension limited to 20 degrees (30 
percent); extension limited to 30 degrees (40 percent); and 
extension limited to 45 degrees (50 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2002).

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II (2002).  VA examination in March 
2001 revealed range of motion of the left knee from 0 degrees 
extension to 120 degrees of flexion.  Private examination in 
January 2002 revealed range of motion of full extension to 
about 120 degrees of flexion.  

Based on recent examinations, the veteran does not meet the 
requirements for a noncompensable evaluation for limitation 
of flexion or extension of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2002).  Notwithstanding, the 
veteran exhibits some limitation of flexion of the left knee 
and there is evidence of painful motion.  As such, the Board 
finds that a separate evaluation based on x-ray findings of 
arthritis and painful motion under 38 C.F.R. § 4.59 is 
warranted.  

The veteran has significant subjective complaints of pain and 
the Board does not doubt his assertions.  Objectively, there 
is evidence of atrophy of the veteran's left leg and of 
excess fatigability, incoordination, weakness, and limitation 
in activities.  Notwithstanding, a 10 percent evaluation is 
greater than the objective evidence of limitation of motion 
warrants.  Accordingly, in terms of functional limitations 
attributable to the veteran's left knee arthritis, the Board 
does not find adequate pathology or symptoms that would 
warrant an evaluation in excess of 10 percent.  See DeLuca, 
supra.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left knee disability and there is no indication that it has a 
marked interference with employment other than that 
contemplated in the schedular standards.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

A rating in excess of 20 percent for osteochondritis 
dissecans is denied.

A separate 10 percent evaluation, and no more, for left knee 
arthritis is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

